t c memo united_states tax_court robert stuart naylor petitioner v commissioner of internal revenue respondent docket no filed date robert stuart naylor pro_se emily j giometti for respondent memorandum findings_of_fact and opinion haines judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s federal_income_tax for and respectively after concessions the issues for decision are whether petitioner received and failed to report capital_gain income of dollar_figure for whether petitioner may deduct a charitable_contribution carryover of dollar_figure for whether petitioner received and failed to report capital_gain income of dollar_figure for and whether petitioner is liable for additions to tax pursuant to sec_6651 and and a for and findings_of_fact some of the facts have been stipulated and are so found those exhibits attached to the stipulations which were found relevant and admissible are incorporated herein by this reference at the time petitioner filed his petition he resided in ohio petitioner is an attorney admitted to practice before this court in and petitioner received various forms of income including capital_gain income of dollar_figure and dollar_figure respectively petitioner failed to timely file his and federal_income_tax returns petitioner is a habitual nonfiler who also failed to timely file federal_income_tax returns for and the only years at issue are and petitioner having failed to file his and federal_income_tax returns respondent pursuant 1unless otherwise indicated all section references are to the internal_revenue_code code as amended and in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar to the direction and authority specified in sec_6020 prepared substitutes for returns respondent issued a notice_of_deficiency dated date for determining a deficiency of dollar_figure a sec_6651 addition_to_tax of dollar_figure a sec_6651 addition_to_tax of dollar_figure and a sec_6654 addition_to_tax of dollar_figure respondent issued a second notice_of_deficiency also dated date for determining a deficiency of dollar_figure a sec_6651 addition_to_tax of dollar_figure a sec_6651 addition_to_tax of dollar_figure and a sec_6654 addition_to_tax of dollar_figure petitioner timely petitioned this court on date trial was held on date in columbus ohio the parties were able to reach agreement on most of the issues and the agreement was read into the record during the trial the parties agreed that petitioner received and failed to report wage income of dollar_figure for petitioner received and failed to report interest_income of dollar_figure for petitioner received and failed to report ordinary dividend income of dollar_figure for petitioner received and failed to report qualified_dividend_income of dollar_figure for petitioner sustained a loss of dollar_figure on schedule e supplemental income and loss for petitioner is entitled to a deduction on schedule a itemized_deductions for state and local_taxes of dollar_figure for petitioner is entitled to a schedule a deduction for expenses of dollar_figure for petitioner made payments in the form of withholdings of dollar_figure for petitioner received and failed to report wage income of dollar_figure for petitioner received and failed to report interest_income of dollar_figure for petitioner received and failed to report ordinary dividend income of dollar_figure for petitioner received and failed to report qualified_dividend_income of dollar_figure for petitioner received and failed to report income of dollar_figure on schedule c profit or loss from business for petitioner received schedule e income with respect to a rental home of dollar_figure for petitioner received and failed to report schedule e income from royalties of dollar_figure for petitioner sustained a schedule e ordinary_loss with respect to the naylor family_partnership of dollar_figure for petitioner sustained a schedule e real_estate loss with respect to the naylor family_partnership of dollar_figure for petitioner sustained a schedule e loss with respect to interrobang llc of dollar_figure for petitioner is entitled a schedule a deduction for real_estate_taxes of dollar_figure for petitioner is entitled to a schedule a deduction for home mortgage interest of dollar_figure for petitioner is entitled to a schedule a deduction for charitable_contributions of dollar_figure for petitioner had withholding_tax of dollar_figure for and petitioner made a payment on date of dollar_figure towards his income_tax_liability additionally respondent conceded in brief that petitioner is entitled to a schedule a general_sales_tax deduction of dollar_figure for petitioner is entitled to deduct investment_interest of dollar_figure for petitioner had three dependent_children who resided with him during and and petitioner is entitled to married_filing_jointly filing_status for and the remaining issues left for consideration are discussed below i burden_of_proof opinion as a general_rule the commissioner’s determinations as set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 however under certain circumstances the burden_of_proof may shift to the commissioner if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the income_tax_liability of the taxpayer sec_7491 sec_7491 applies only if the taxpayer complies with the relevant substantiation requirements in the code maintains all required records and cooperates with the commissioner with respect to witnesses information documents meetings and interviews sec_7491 and b the taxpayer bears the burden of proving compliance with the conditions of sec_7491 and b see eg ruckriegel v commissioner tcmemo_2006_78 petitioner neither proposes facts to support his compliance with the conditions of sec_7491 and b nor argues that respondent bears the burden_of_proof on any issue because of sec_7491 accordingly the burden remains on petitioner to prove that respondent’s determination of deficiencies in his income_tax is erroneous however the court_of_appeals for the sixth circuit to which an appeal in this case would lie has determined that in order for the presumption of correctness to attach to a deficiency determination in unreported income cases the commissioner must establish some evidentiary foundation connecting the taxpayer to the income-producing activity or demonstrate the taxpayer received unreported income 909_f2d_915 6th cir see 596_f2d_358 9th cir rev’g 67_tc_672 once there is evidence of actual receipt of income by the taxpayer the taxpayer has the burden of proving that all or part of the income is not taxable 87_tc_74 a deficiency determination that is not supported by some evidentiary foundation is arbitrary and erroneous weimerskirch v commissioner f 2d pincite in these circumstances the commissioner has the burden of coming forward with evidence establishing the existence and amount of a deficiency 73_tc_394 respondent has satisfied his initial burden of production with respect to petitioner’s capital_gain of dollar_figure by providing the court with an account statement from first union securities pittsburgh detailing petitioner’s long term capital_gains respondent has also satisfied his initial burden of production with respect to petitioner’s capital_gain of dollar_figure by providing the court with a form 1099-b proceeds from broker and barter_exchange transactions issued by wachovia securities respondent having met his initial burden of production the burden shifts to petitioner to prove the deficiency determination incorrect see rule a 290_us_111 ii petitioner’s capital_gain_net_income respondent determined that petitioner received dollar_figure of capital_gain income in petitioner does not dispute his receipt of this capital_gain income in rather petitioner contends that he is entitled to a short-term_capital_loss carryover deduction of dollar_figure and a long-term_capital_loss carryover deduction of dollar_figure as a result petitioner without explanation claims that his net_capital_gain for is dollar_figure petitioner claims these capital_loss_carryover deductions stem from his and federal_income_tax returns specifically petitioner claims a computational error in which dollar_figure of capital_gain income on a schedule_k-1 partner’s share of income deductions credits etc issued to petitioner from heinhold futures fund was inadvertently included on his return as a capital_loss petitioner also claims a dollar_figure capital_loss on his return from a schedule_k-1 issued to him by the naylor family_partnership petitioner goes through a lengthy step-by-step process in which this computational 2there is a small dispute as to whether petitioner received dollar_figure or dollar_figure of capital_gain income in this dispute results from petitioner’s sale of stock in agere systems respondent in brief has conceded that the capital_gain income is dollar_figure 3petitioner’s calculation should yield a capital_gain of dollar_figure without further explanation we make no assumption as to how petitioner concluded that he realized a dollar_figure capital_gain for error and capital_loss allegedly flow through to hi sec_2001 return hi sec_2002 return and finally his return all the while adding in additional capital_gains_and_losses from schedules k-1 issued to him in and to reach the claimed capital_loss_carryover deductions for we must determine whether petitioner has substantiated these capital_loss carryovers petitioner attempts to do so with old tax returns specifically his and federal_income_tax returns which list short-term and long-term_capital_loss carryovers and schedules k-1 issued to petitioner in and we have previously held that a taxpayer’s returns do not substantiate deductions or losses because they are nothing more than statements of his claims 71_tc_633 62_tc_834 baker v commissioner tcmemo_2008_247 the same rules apply to the schedules k-1 that petitioner offered to substantiate the purported losses from his family passthrough businesses they too are only statements of his claims not proof of them see baker v commissioner tcmemo_2008_247 lebouef v commissioner tcmemo_2001_261 without actual substantiation of the original losses which led to the claimed capital 4we note that there is no proof that any of these tax returns have been filed with the internal_revenue_service loss_carryovers we cannot allow petitioner’s capital_loss_carryover deductions thus we hold for respondent and find that petitioner had dollar_figure of net_capital_gain income in iii petitioner’s claimed charitable_contribution_deduction carryover petitioner claims that he is entitled to a schedule a charitable_contribution_deduction carried over from hi sec_2002 federal_income_tax return this deduction allegedly flows through to petitioner from a charitable_contribution made by midway industrial campus co ltd an ohio limited_liability_company to the naylor family_partnership an ohio general_partnership of which petitioner is a partner petitioner bears the burden of proving that he was entitled to claim a charitable_contribution_deduction for and that the deduction could not be fully used in and thus may be carried over to his tax_year we find that petitioner has not carried his burden_of_proof with respect to the claimed charitable_contribution_deduction sec_170 allows a deduction for charitable_contributions made within the taxable_year sec_170 provides that if the amount of a charitable_contribution made within a taxable_year exceed sec_50 of the taxpayer’s contribution_base for that year any excess_contribution is to be treated as a charitable_contribution paid in each of the five succeeding taxable years in order of time according to a formula before the trial petitioner provided respondent with unfiled form sec_1040 u s individual_income_tax_return relating to the taxable years through respondent at trial and in brief contends that petitioner has not filed any_tax 5a taxpayer’s contribution_base is the taxpayer’s adjusted_gross_income calculated without regard to any net_operating_loss_carryback under sec_172 sec_170 sec_170 requires that the carryover contribution amount be the lesser_of i the amount by which percent of the taxpayer’s contribution_base for such succeeding taxable_year exceeds the sum of the charitable_contributions described in subsection b a payment of which is made by the taxpayer within such succeeding taxable_year determined without regard to this subparagraph and the charitable_contributions described in subsection b a payment of which was made in taxable years before the contribution_year which are treated under this subparagraph as having been paid in such succeeding taxable_year or ii in the case of the first succeeding taxable_year the amount of such excess and in the case of the second third fourth or fifth succeeding taxable_year the portion of such excess not treated under this subparagraph as a charitable_contribution described in subsection b a paid in any taxable_year intervening between the contribution_year and such succeeding taxable_year returns with the internal_revenue_service irs for through as evidence for respondent’s contention respondent introduced into evidence tax transcripts dated date for petitioner’ sec_2002 and tax years according to the tax transcripts as of date petitioner had not filed tax returns with the irs for the year sec_2002 and petitioner attached to his reply brief account transcripts for the years through and which indicate that petitioner filed federal_income_tax returns with the irs for and in these documents were not offered into evidence documents attached to a party’s brief are not evidence rule c and we will not consider them see 40_tc_330 godwin v commissioner tcmemo_2003_289 aff’d 132_fedappx_785 11th cir petitioner having failed to prove that he filed a federal_income_tax return has no charitable_contribution_deduction to carry over to his tax_year thus we rule in favor of respondent on this issue and deny petitioner’s claimed charitable_contribution_deduction carried over to iv petitioner’s capital_gain_net_income respondent determined that petitioner realized dollar_figure of capital_gain income in from the sale of various securities including dollar_figure of proceeds from the sale of stock in national city corp petitioner argues that he recognized only dollar_figure of capital_gain income in from the sales of these securities the discrepancy between respondent and petitioner’s capital_gain income calculations stems from the sale of the shares of stock in national city corp respondent and petitioner agree that petitioner received dollar_figure in proceeds from the sale however they disagree as to petitioner’s basis in the shares of stock in national city corp petitioner claims to have had a dollar_figure basis in the shares while respondent argues petitioner had a zero basis in the shares the only evidence in the record is a form 1099-b issued by wachovia securities the form 1099-b shows petitioner having a zero basis in the shares of stock petitioner argues that respondent has failed to offer evidence to rebut his claim that he had a dollar_figure basis in the shares of stock the burden_of_proof is on petitioner not respondent thus petitioner must produce evidence that he had a dollar_figure basis in the shares of stock petitioner has failed to produce any evidence to support his claim the only evidence petitioner points to is an attachment to his reply brief of a letter sent to respondent claiming he purchased the shares of stock for dollar_figure per share these documents attached to petitioner’s reply brief were not offered into evidence documents attached to a party’s brief are not evidence rule c and we will not consider them see perkins v commissioner t c pincite godwin v commissioner tcmemo_2003_289 moreover petitioner has failed to substantiate the information in the letter he points to as evidence we hold for respondent and find that petitioner had a zero basis in his shares of stock of national city corp as a result petitioner had dollar_figure of capital_gain income for v additions to tax respondent bears the burden of production with regard to the additions to tax see sec_7491 116_tc_438 to meet this burden respondent must produce sufficient evidence establishing that it is appropriate to impose the additions to tax see higbee v commissioner t c pincite however respondent does not have to produce evidence of substantial_authority lack of reasonable_cause or lack of willful neglect see id pincite 81_tc_806 aff’d without published opinion 767_f2d_931 9th cir a sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a return on time in the amount of of the tax required to be shown on the return for each month during which such failure continues not to exceed in the aggregate the penalty will not apply if it is show that such failure is due to reasonable_cause and not due to willful neglect sec_6651 respondent satisfied his burden of production under sec_7491 by introducing into evidence tax transcripts for petitioner’s and tax years these transcripts confirm that petitioner did not timely file his and tax returns respondent has thus met his burden of production see 127_tc_200 aff’d 521_f3d_1289 10th cir accordingly petitioner was required to introduce evidence to prove that his failure_to_file a valid_return was due to reasonable_cause and not due to willful neglect see sec_6651 rule a petitioner did not argue that his failure_to_file a valid_return was due to reasonable_cause and he presented no credible_evidence on the issue accordingly we hold that petitioner is liable for the addition_to_tax under sec_6651 b sec_6651 sec_6651 provides for an addition_to_tax of per month up to for failure to pay timely the amount shown on a return unless it is shown that 7the sec_6651 addition_to_tax is reduced by the amount of the sec_6651 addition_to_tax for any month or fraction thereof to which an addition_to_tax applies under both sec_6651 and see sec_6651 the failure is due to a reasonable_cause and not due to willful neglect the sec_6651 addition_to_tax applies only when an amount of tax is shown on a return 120_tc_163 petitioner did not file a or a return however respondent prepared substitutes for returns under sec_6020 for both and a proper return made by the secretary under sec_6020 is treated as a return filed by the taxpayer for purposes of determining whether the sec_6651 addition_to_tax applies sec_6651 wheeler v commissioner t c pincite where the taxpayer did not file a valid_return to satisfy his burden of production for the sec_6651 addition_to_tax the commissioner must introduce evidence that he prepared a substitute for return satisfying the requirements under sec_6020 wheeler v commissioner t c pincite respondent satisfied this burden by introducing into evidence sec_6020 asfr certifications for petitioner’s and tax years see oman v commissioner tcmemo_2010_276 see also albury v commissioner tcmemo_2011_107 consequently petitioner had the burden of introducing evidence to show that his failure to pay timely was due to reasonable_cause he did not do so petitioner did not advance any argument regarding the sec_6651 addition_to_tax and introduced no credible_evidence to show reasonable_cause for his failure to pay timely the tax shown on the returns accordingly we sustain respondent’s determination with respect to the addition_to_tax under sec_6651 c sec_6654 sec_6654 imposes an addition_to_tax where prepayments of tax either through withholding or by making estimated quarterly tax_payments during the course of the year do not equal the percentage of total liability required under the statute however the addition_to_tax will not apply if one of the several statutory exceptions applies see 75_tc_1 the sec_6654 addition_to_tax is calculated by applying the sec_6621 underpayment interest rate to the amount of each underpayment from the due_date of each installment until april following the close of the taxable_year for calendar_year taxpayers sec_6654 b the amount of each underpayment is the amount of the required_installment less the amount if any of the installment paid on or before the due_date for the installment sec_6654 the required_installment is due at four times during the year and i sec_25 of the required_annual_payment sec_6654 d a for individual taxpayers whose adjusted_gross_income for the taxable_year is dollar_figure or less a required_annual_payment is equal to the lesser of-- i percent of the tax_shown_on_the_return for the taxable_year or if no return is filed percent of the tax for such year or ii percent of the tax_shown_on_the_return of the individual for the preceding_taxable_year clause ii shall not apply if the preceding_taxable_year was not a taxable_year of months or if the individual did not file a return for such preceding_taxable_year sec_6654 and c unless a statutory exception applies the sec_6654 addition_to_tax is mandatory sec_6654 e 91_tc_874 sec_6654 does not provide a general exception for reasonable_cause or absence of willful neglect grosshandler v commissioner t c pincite to meet his burden of production with regard to the sec_6654 addition_to_tax respondent must at a minimum produce evidence necessary to enable the court to conclude that petitioner had a required_annual_payment for and see wheeler v commissioner t c pincite tax_year petitioner did not file hi sec_2002 tax_return had insufficient federal_income_tax withheld by his employer for his tax_year made no estimated_tax payments for and does not qualify for any of the exceptions listed in sec_6654 thus respondent has met his burden of production establishing that petitioner had a required estimated_tax payment for because petitioner failed to file a federal_income_tax return for his required_annual_payment of estimated_tax for wa sec_90 of his tax for that year see wheeler v commissioner t c pincite we sustain the addition_to_tax under sec_6654 for petitioner’s tax_year tax_year petitioner did not file his tax_return had insufficient federal_income_tax withheld by his employer for his tax_year made no estimated_tax payments for and does not qualify for any of the exceptions listed in sec_6654 thus respondent has met his burden of production establishing that petitioner had a required estimated_tax payment for because petitioner failed to file a federal_income_tax return for his required_annual_payment of estimated_tax for wa sec_90 of his tax for that year see wheeler v commissioner t c pincite we sustain the addition_to_tax under sec_6654 for petitioner’s tax_year in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
